ON MOTION POR REHEARING
The respondents have filed a motion to reconsider our judgment of February 18th last as to the following particulars : , -
(1) Power of the Governor of Puerto Rico to institute condemnation proceedings in those eases where the statute does not specifically designate the officer who is to represent the People of Puerto Rico in said proceedings;
(2) Repealing effect of Act No. 83 of May 2, 1941, creating the Water Resources Authority; and
(3)' Scope and extent of the power granted by Act No. 94 of May 6, 1938, by virtue of which the Commissioner of the Interior of Puerto Rico is authorized and ordered to take by purchase the properties of the Rio Blanco Hydroelectric Plant, according to the terms of the franchise under which said properties have been constructed and are maintained.
Assuming that the said Water Resources Authority Act of May 2, 1941, had not wholly repealed Act No. 94 of May "6, 1938; and assuming, further, that both the Governor and the Commissioner of the Interior, the latter by virtue of said Act No. 94, supra, were empowered to institute the condemnation proceeding in the case at bar, and that the power to take by purchase implies that of taking by condemnation, *936even then the result announced in onr judgment, supra, would remain unchanged, for,.as stated by ns in the opinion on which that judgment is based, neither the Eminent Domain Act nor any other statute affords any guaranty that the compensation ultimately awarded will be immediately paid to the owner of the property taken. It could not be argued that the money appropriated by Act No. 94 of 1938 to purchase the franchise could be used for taking by condemnation, for said money was appropriated, as provided in section 1 of the 1938 act, supra, to acquire by purchase the Rio Blanco Hydroelectric Plant in accordance with the terms of the franchise granted to the Porto Rico Railway, Light & Power Co. by the Public Service Commission of Puerto Rico on December 27, 1927, and approved by the Governor on January 4, 1928. This being so, said officer was empowered to acquire by purchase under the terms and conditions of the franchise, and, consequently, in no way could said money be applied to a taking by condemnation, for in the latter case the amount to be paid for the property would not be the price stipulated in the franchise but the market price to be ultimately determined by the court.
For the reasons stated, we think that it would be academic at this time to pass upon the questions raised by the respondents, which will be left open, for consideration in some other case that may arise in the future.
The reconsideration sought must be denied.